Citation Nr: 1102084	
Decision Date: 01/18/11    Archive Date: 01/26/11

DOCKET NO.  07-26 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUES

1. Entitlement to service connection for residuals of head injury 
to include residuals of a stroke.  

2. Entitlement to service connection for a kidney condition to 
include as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Appellant served in the North Carolina National Guard from 
August 1975 to August 1981.  He had periods of active duty for 
training in the years from 1976 to 1981.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in August 2006, of a 
Department of Veterans Affairs (VA) Regional Office (RO).  

In August 2009, the Appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
in the Appellant's file. 

In November 20098, the Board remanded the claims for further 
development.  As the requested development has not been 
completed, further action to ensure compliance with the remand 
directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Appellant asserts that between 1976 and 1978 while with the 
National Guard he sustained a head injury when he fell off a 
tanker.  The record shows that in January 1997 the Appellant 
suffered a stroke. 








In November 2009, the Board remanded the case for verification of 
federalized service while the Appellant was in the National 
Guard.  While the North Carolina National Guard sent personnel 
records indicating service in the National Guard, there is no 
indication which periods of active duty training were 
federalized.  Further in February 2010, the National Personnel 
Records Center (NPRC) confirmed that some of the records, 
requested in the Board's Remand in November 2009, were not 
available however it did not verify whether the requested records 
from 1977 from Fort Lee were unavailable.  

Under Stegall v. West, 11 Vet. App. 268, 271 (1998), a remand is 
necessary to ensure compliance with the Board's directive.  Also, 
under 38 C.F.R. § 3.159(c)(2), VA will make as many requests as 
necessary to obtain relevant federal records unless it is 
determined that the records do not exist or that further attempts 
to obtain them would be futile.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC, the Adjutant General of 
the Army National Guard of North Carolina, 
and the Appellant's National Guard unit: 4th 
Battalion, 113th Field Artillery, and request 
the following: 

Orders authorizing active duty for 
training with the North Carolina 
National Guard from April 30, 1977, to 
May 14, 1977, and from April 15, 1978, 
to April 29, 1978.  

If the records cannot be obtained or further 
efforts to obtain the records would be 
futile, notify the Appellant in accordance 
with 38 C.F.R. § 3.159(e).

2.  Request from the Appellant's  National 
Guard unit, 4th Battalion,  113th Field 
Artillery, any service treatment records from 
1976 to 1978. 

If the records cannot be obtained or further 
efforts to obtain the records would be 
futile, notify the Appellant in accordance 
with 38 C.F.R. § 3.159(e).

3. Request from the appropriate federal 
custodian treatment records from the medical 
facility at Fort Lee, Virginia, from April 
30, 1977, to May 14, 1977, and from April 15, 
1978, to April 29, 1978. 

If the records cannot be obtained or further 
efforts to obtain the records would be 
futile, notify the Appellant in accordance 
with 38 C.F.R. § 3.159(e).

4. After the development has been completed 
and, if necessary to decide the claims, 
afford the Appellant a VA examination or 
obtain a VA opinion, under 38 C.F.R. 
§ 3.159(c)(4), and then adjudicate the 
claims.  If any benefit sought remains 
denied, furnish the Appellant and his 
representative a supplemental statement of 
the case and return the case to the Board. 

The Appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


